Gtegerich, J. (concurring).
I concur in the view that the event upon which the wager in this case was made to depend was “ unknown and contingent ” within the meaning of the statute. B. S. 662, § 8.
The definition contained in Harris v. White, 81 U. T. 532, 539, upon which the respondent relies, cannot be given a controlling effect upon the present facts. The opinion in that case pointed out the distinction between a race for a prize or a premium and a bet or wager. In making such distinction, the court said: “A bet or wager is ordinarily an agreement between two or more, that a sum of money or some valuable thing, in contributing which all agreeing take part, shall become the property of one or some of them, on the happening in the future of an event at the present uncertain; and the stake is the money or thing thus put upon the chance. There is in them this element that does not enter into a modern purse, prize or premium, viz., that each *430party to the former gets a chance of gain from others, and takes a risk of loss of his own to them. ‘ Illegal gaming implies gain and loss between the parties by betting, such as would excite a spirit of cupidity.’ (People v. Sergeant, 8 Cow., 139). A purse, prize or premium is ordinarily some valuable thing, offered by a person for the doing of something by others, into the strife for which he does not enter.”
This distinction was reaffirmed in People ex rel. Lawrence v. Fallon, 152 H. T. 12, where it was held that “ The offering or paying, by a racing association, of premiums or prizes to the successful horses, out of its general funds, to which the horse owners participating in the races have con-, tributed by payments into the general treasury of the association, constituting a part of its .general assets for the time being, subject only to the obligation of the association to pay the amount of the several prizes, does not constitute gambling, within the provisions of the Constitution (art. 1, § 9), which forbids lotteries, pool-selling, book-making and every other kind of gambling.”
A definition given under such circumstances should not be regarded as an adjudication that only future events could be the subject of the gambling prohibited by o.ur statute. Besides, by its own terms, the definition does not purport to be comprehensive. It begins by saying that a bet or wager is ordinarily an agreement of the kind stated. Such language is entirely consistent with the addition of a clause broadening the definition so as to embrace, in addition to future events at present uncertain, the ascertainment of facts in dispute, though such facts may have already occurred and may be known to others than the ones who make the wager.
For the reasons stated, I vote for a reversal of the judgment.
Judgment reversed and new trial ordered, with costs to appellant to abide event.